Citation Nr: 9908260	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-47 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than March 2, 1994, 
for the grant of a total disability evaluation on the basis 
of individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1983 to 
November 1984.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a September 1996 rating 
decision by the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) in Wichita, Kansas, which 
denied an effective date earlier than March 2, 1994, for the 
veteran's TDIU, pursuant to 38 C.F.R. § 3.155 (1998).  A 
timely appeal was perfected.


FINDINGS OF FACT

1.  The veteran's sole service-connected disability is for a 
perforated appendix, postoperative post-hemicolectomy with 
Crohn's disease, evaluated as 60 percent disabling.

2.  In a July 1995 rating decision, the RO granted 
entitlement to TDIU, effective March 2, 1994, and granted the 
current 60 percent disability evaluation for the veteran's 
service-connected perforated appendix, postoperative post-
hemicolectomy with Crohn's disease, also effective March 2, 
1994.

3.  Neither a formal nor an informal claim for an increased 
disability rating for the veteran's service-connected 
disability is shown to have been submitted prior to the date 
of the claim received March 2, 1994.

4.  There is no medical evidence of record which reflects an 
ascertainable increase in the veteran's service-connected 
disability for the 1-year period prior to March 2, 1994.



CONCLUSION OF LAW

The requirements for an effective date for an award of a 
total rating on the basis of individual unemployability prior 
to March 2, 1994, have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp 1997); 38 C.F.R. §§ 3.155, 3.157, 
3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date for the assignment 
of a total disability evaluation on the basis of individual 
unemployability as the result of service-connected 
disability, prior to March 2, 1994.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

VA will grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).  In Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), addressed the issue of entitlement 
to an earlier effective date in a total rating claim, and 
pointed out that the applicable statutory and regulatory 
provisions, thoroughly construed, require that the Board look 
to all communications in the file that may be interpreted as 
applications or claims, formal or informal, for increased 
benefits.  Then, the Board must examine all other evidence of 
record to determine the "earliest date of which," within 
the year prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. 
§§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

The Court also pointed out that, under 38 C.F.R. § 3.155(a), 
an informal claim may, in some circumstances, be considered 
the date of the claim, and there is no requirement that an 
informal claim specifically identify the benefit sought.  
Therefore, the central question to be addressed in 
adjudicating the present appeal is whether any of the 
veteran's pre-March 2, 1994, communications to VA, whether 
formal or informal, evidenced "a belief," see 38 C.F.R. 
§ 3.1(p) (1998), by the veteran that he was entitled to a 
total disability rating.  In addressing the foregoing 
question, the Board is aware that, in any communication 
submitted to VA, the veteran was not required to specifically 
mention "unemployability."  See Gleicher v. Derwinski, 2 
Vet. App. 26, 27 (1991).

The date of a VA outpatient or hospital examination, or the 
date of admission to a VA or uniformed services hospital, 
will be accepted as the date of receipt of a claim.  See 
38 C.F.R. § 3.157(b)(1).  Said provision applies in those 
circumstances in which the reports relate to examination or 
treatment of a disability for which service connection has 
previously been established.  Id.  In addition, the date of 
receipt of evidence from a private physician or layman will 
be accepted when the evidence furnished by or in behalf of a 
claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  See 38 C.F.R. § 3.157(b)(2).

Review of the evidence of record reveals that service 
connection is presently in effect for the sole disability of 
perforated appendix, postoperative post-hemicolectomy with 
Crohn's disease, evaluated as 60 percent disabling.  Service 
connection was granted, and a 20 percent disability 
evaluation assigned, for perforated appendix, post-
hemicolectomy, in April 1985.  

The evidence further shows that the veteran submitted a 
formal claim for entitlement to TDIU on March 17, 1989, 
consisting of a VA Form 21-8940.  The RO denied entitlement 
to TDIU in a July 1989 rating decision, which was not 
appealed by the veteran.  Hence, the July 1989 rating 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.105(a) (1998).  Therefore, it 
is not subject to review by the Board.  Likewise, the veteran 
submitted an informal claim for entitlement to TDIU on 
October 23, 1991.  The RO then denied entitlement to TDIU in 
a January 1992 rating decision, and assigned an increased 
evaluation of 30 percent for the veteran's service-connected 
perforated appendix, postoperative post-hemicolectomy with 
Crohn's disease.  Because the January 1992 rating decision 
was not appealed by the veteran, it also became final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.105(a).

As noted, the RO assigned an effective date of March 2, 1994, 
in a July 1995 rating decision, for the veteran's TDIU, which 
was the date of receipt of his VA Form 21-8940.  Hence, an 
earlier effective date may be granted if an ascertainable 
increase in the service connected disability or 
unemployability due to the service connected impairment is 
ascertainable on or after March 2, 1993 (1 year prior to the 
date of claim).  There are only a few medical records dated 
during the time period from March of 1993 to March of 1994.  
Fewer still show treatment for the veteran's service-
connected disability, and none indicate an ascertainable 
increase in the service connected disability, or 
unemployability due to the veteran's service-connected 
appendix, postoperative post-hemicolectomy with Crohn's 
disease.  Rather, almost all of the medical evidence in this 
case pertains to the veteran's condition prior to March 1993 
and after March 1994.  

Received in July 1995 were documents obtained from the Social 
Security Administration (SSA).  These include a notice of an 
SSA determination dated in November 1994.  Said determination 
stated that:  the veteran "has not engaged in substantial 
gainful activity since October 21, 1991"; that his residual 
functional capacity (RFC) "is for less than 'sedentary' 
work"; and that the medical evidence established that the 
veteran "has 'severe' impairments, summarized as:  Crohn's 
disease with chronic diarrhea; status post right colectomy 
with ileocolic anastomosis; migraine headaches; and history 
of childhood asthma."  While the determination noted 
unemployability since October 1991, it does not allow the 
assignment of an effective date earlier than March 2, 1994, 
because this evidence does not show that the veteran's 
service-connected disability alone rendered him unemployable.  
The same is true of a transcript of a deposition held in May 
1994, submitted as part of the SSA records, where the veteran 
basically testified as to symptomatology of, and absences 
from his job at Goodyear due to, Crohn's disease.  

The SSA records also include VA treatment records dated from 
February 1993 to September 1994 showing treatment for Crohn's 
disease, as well as private treatment records dated from 
October 1987 to May 1993.  The private records indicate that 
the veteran underwent a fiberoptic esophagogastroduodenoscopy 
in October 1987.  In September 1988, Wayne E. Spencer, M.D., 
stated that it was "doubtful that he will ever return to 
gainful employment."  Dr. Spencer noted treatment for severe 
diarrhea in February 1991.  The report of an examination by 
Glenn L. Alexander, M.D., dated in July 1991, concluded that 
the veteran suffered from diarrhea which was complicated by 
Crohn's disease.  

Following examination of the veteran in May 1993, Larry 
Handlin, D.O., diagnosed a history of Crohn's disease and 
arthralgia.  His report, besides referring to nonservice 
connected impairments as affecting the veteran's overall 
condition, does not reflect examination findings or even an 
opinion of unemployability or an increase in the preexisting 
Crohn's disease.  There are outpatient notes dated in  May 
1993 but they reflect various ailments and nothing specific 
indicating an increase in his Crohn's disease.  There is a VA 
pathological report dated in June, and other notations in 
June where the veteran failed to report for various 
examinations.  Neither the VA nor the private medical records 
in 1993 allow the assignment of an effective dated during the 
one year period prior to March 2, 1994, because they do not 
show an increase in the severity of the veteran's service-
connected disability and do not show that the veteran's 
service-connected disability rendered him unemployable.  

The focus of the veteran's contentions is that a VA 
counseling record (narrative report) dated in June 1992, and 
submitted in June 1996, allows an earlier effective date for 
TDIU of October 1991, because said document states 
"Subsequently, he went to work for the Goodyear Tire and 
Rubber Company of Topeka, Kansas from May 1985 to October of 
1991 and earned a gross each week of $647.00.  However, in 
October of 1991 he was fired from his job for excessive leave 
due to effects of his service-connected disability."  The 
veteran contends that VA had constructive knowledge of this 
document, which clearly raised the issue of TDIU, and that 
the record constitutes an informal claim pursuant to 
38 C.F.R. § 3.155.

The June 1992 counseling record does not constitute an 
informal claim pursuant to 38 C.F.R. § 3.155, because it does 
not indicate an intent by the veteran to apply for individual 
unemployability benefits, and does not identify that benefit 
as one being sought.  A VA counseling record, in and of 
itself, does not constitute a claim formal or informal, for 
VA benefits under the language stated in the cited law and 
regulations as what may constitute a claim.  Additionally, 
the record stated that the veteran was "a man of high 
average ability," that "[s]ocial was in the high average 
range," and noted that:

Specific objectives, which were high of 
an occupational nature included plumber 
and pipe fitter, bus driver, fire 
fighter, auto mechanic, EMIC, farmer, 
rancher, security guard, mail carrier, 
telephone repair, janitor, air craft 
mechanic, police officer, tool and die 
maker, machinist, hardward [sic] store 
manager, printer, operating technician, 
LPN, athletic trainer, physical therapy 
assistant and respiratory therapy 
technician.

The counseling psychologist concluded that the aforementioned 
objectives "will be explored in later counseling."  It is 
clear that the aforementioned report does not allow an 
earlier effective date for the veteran's TDIU claim.  Nor 
does it constitute an informal claim under 38 C.F.R. § 3.155.  
Rather, it is a vocational record which shows that the 
veteran was exploring future career employment possibilities.

In view of the foregoing, the Board concludes that 
entitlement to an effective date earlier than March 2, 1994, 
for the assignment of a total compensation rating based upon 
individual unemployability, is not warranted.  38 U.S.C.A. 
§§ 5107, 5110; 38 C.F.R. § 3.400(o).

The Board concludes by requesting that, if he is aware of any 
pertinent evidence with respect to the veteran's earlier 
effective date claim which is not currently of record, the 
veteran's counsel is encouraged to gather and submit such 
evidence for the purpose of reopening the veteran's claim of 
entitlement to an earlier effective date for the grant of a 
TDIU.


ORDER

An effective date prior to March 2, 1994, for an award of a 
total compensation rating based on unemployability due to 
service-connected disability, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 8 -


